Citation Nr: 1220071	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-10 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for an anxiety disorder from December 15, 2005 to June 25, 2009.

2.  Entitlement to an initial disability rating greater than 50 percent for an anxiety disorder from June 25, 2009.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to November 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for an anxiety disorder and assigned an initial disability rating of 30 percent, effective December 15, 2005.  The Veteran appealed for a higher initial disability rating. 

A Travel Board hearing was held before the undersigned at the RO in June 2009. 

In December 2009, the Board remanded this appeal to the RO for further development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Following the remand, the RO issued another rating decision in June 2010, which increased the disability rating for the anxiety disorder to 50 percent.  The 50 percent rating was made retroactively effective from June 25, 2009, the date of the Board hearing.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  The case has now been returned to the Board for appellate disposition.





FINDINGS OF FACT

1.  From December 15, 2005 to February 3, 2010, the objective medical evidence of record indicates that the Veteran's anxiety disorder was productive of occupational and social impairment with reduced reliability and productivity.

2.  From February 3, 2010, the objective medical evidence of record indicates that the Veteran's anxiety disorder has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  From December 15, 2005 to February 3, 2010, the criteria for an initial disability rating of 50 percent, but no higher, for the anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9413 (2011).

2.  From February 3, 2010, the criteria for an initial disability rating of 70 percent, but no higher, for the anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9413 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The notification obligation in this case was met by way of letters from the RO to the Veteran dated in March 2006.  These letters were sent to the Veteran prior to the initial RO adjudication of the claim in May 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is challenging the initial evaluation for his anxiety disorder assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided in March 2006, and before the claim was adjudicated in May 2006, was legally sufficient, VA's duty to notify in this case has been satisfied.

The RO also provided assistance to the Veteran, as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  His VA Medical Center (VAMC) and VetCenter records were obtained.  Lay statements provided by the Veteran were associated with the claims file.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  

The Veteran was also afforded two VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the VA examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate mental examinations, and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran's representative argued in the June 2009 Board hearing that the April 2006 examination was inadequate because of the brevity of the summary of findings and the fact that not all of the Veteran's symptoms were adequately represented on the examination report.  See Hearing Transcript, pp. 4-5.  The Board disagrees with the Veteran's representative's assertions regarding the findings that were made at the time of the March 2006 examination.  However, the Board did find that the March 2006 examination did not adequately reflect the Veteran's current psychiatric symptomatology; and for this reason another examination was provided in February 2010.  The Board finds that the February 2010 examination adequately addressed all pertinent criteria in deciding the appropriate disability rating for the Veteran's anxiety disorder.

Furthermore, the Veteran was afforded a Board hearing in June 2009 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of: (1) the duty to fully explain the issues; and, (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting VLJ (AVLJ) discussed the elements of the claim that were lacking to substantiate the claim for a disability rating in excess of 30 percent for the anxiety disorder, to include memory problems, panic attacks, and trouble staying focused.  See Hearing Transcript, p. 33.  The representative and the AVLJ asked questions to draw out the current state of the Veteran's disability.  No additional pertinent evidence, that might have been overlooked and that might substantiate the claim, was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the appeal and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher disability rating.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2). 

The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  They have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to a discussion of the merits of the Veteran's appeal.


I.  Analysis

The Veteran contends that his service-connected anxiety disorder is more disabling than currently evaluated.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1.  A claim of entitlement to an increased disability rating, which was partially granted during the course of the appeal but assigned an effective date subsequent to the date of receipt of the claim, includes that period on appeal prior to the staged grant; therefore, the practice of "staged" disability ratings may apply.  In other words, separate disability ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

The Veteran first claimed entitlement to service connection for an anxiety disorder in December 2005.  In a May 2006 rating decision, the RO granted service connection for the anxiety disorder and assigned an initial disability rating of 30 percent, effective from December 15, 2005, the day the Veteran first filed his service connection claim.  The Veteran appealed for a higher initial disability rating.  In a June 2010 rating decision, the RO granted entitlement to a 50 percent rating for the anxiety disorder, effective from June 25, 2009, the date of the Veteran's Board hearing.  The Veteran continued to appeal for higher initial disability ratings.  

The Veteran's anxiety disorder is currently rated under Diagnostic Code 9413.  38 C.F.R. § 4.130.

Under Diagnostic Code 9413, an anxiety disorder is assigned a 30 percent disability rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and, inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."). 

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

Throughout his appeal, the Veteran's assigned GAF scores have ranged from 52 to 65.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.

Initially, the Board notes that the Veteran has several mental health disorders, including generalized anxiety disorder (GAD), posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and anxiety disorder.  At the recent February 2010 VA examination, the VA examiner noted these distinct diagnoses, and determined that there is "considerable overlap" between the diagnoses.  The examiner stated that, "It is virtually impossible to separate impairment in functioning by specific disorder."  Therefore, the Board will consider the overall disability picture and symptoms related to all of his mental health diagnoses in determining the appropriate rating, since the symptoms specifically attributable to his anxiety disorder cannot be separated from his other diagnoses.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

Applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher initial disability rating of 50 percent from December 15, 2005 to February 3, 2010, and a higher initial disability rating of 70 percent since February 3, 2010.  February 3, 2010, is the date of the Veteran's most recent VA psychiatric examination.  38 C.F.R. § 4.130, Diagnostic Code 9413.

Specifically, the Veteran's overall symptoms warrant a 50 percent rating from December 15, 2005, to February 2, 2010.  During this period, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that his anxiety disorder symptoms caused occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9413.  The following discussion demonstrates the symptoms shown by the Veteran that more closely approximate a 50 percent rating.  

Regarding a flattened affect, in VA outpatient treatment records dated from January 2007 to August 2008, the Veteran's affect was described as anxious and depressed.

With respect to panic attacks, at a VetCenter outpatient treatment visit in January 2006, the Veteran reported increased anxiety.  A statement from the Veteran's friend in January 2006 described the Veteran as "more anxious."  In a January 2006 psychiatric treatment visit at the VetCenter, the Veteran stated that his "symptoms are so severe that it interferes with his ability to lead a normal life."  The VetCenter social worker described the Veteran as "severely anxious" with reoccurring panic attacks.  In subsequent VA outpatient treatment records dated from January 2007 to August 2008, the Veteran reported that he was anxious.  At his June 2009 Board hearing, the Veteran testified that he has experienced daily panic attacks since 2005. 

In addressing difficulty in understanding complex commands, at a January 2007 VA outpatient treatment visit, the Veteran's thought process was determined to be "organized but easily distracted."  In VA treatment records dated from April 2007 to November 2007, the Veteran reported that he gets easily distracted.  At his June 2009 Board hearing, the Veteran testified that he has trouble staying focused and concentrating.  He could not do several things at once.

Regarding impairment of short- and long-term memory, at his June 2009 Board hearing, the Veteran testified that he has memory problems.

With respect to disturbances of motivation and mood, in a January 2006 VetCenter medical opinion, a social worker determined that the Veteran struggles with his reoccurring angry outbursts.  At a January 2007 VA outpatient treatment visit, the Veteran reported having a temper and getting angry easily.  He stated that he was "very reactive" to low stimulus, and it was difficult to redirect himself.  He reported feeling "intense."  In VA treatment records dated from April 2007 to November 2007, the Veteran reported being angry and described his mood as "ok, I guess."  At VA outpatient treatment visits in June 2008, July 2008, and August 2008, the Veteran described his mood as "ok."  At his June 2009 Board hearing, the Veteran testified that he experienced mood disturbances.

In addressing difficulty in establishing and maintaining effective work and social relationships, in a January 2006 psychiatric treatment visit at the VetCenter, the physician determined that the Veteran's psychiatric symptoms affect his life and family.  In a January 2006 statement, the Veteran's friend reported that the Veteran was divorced.  In a January 2006 VetCenter medical opinion, a social worker determined that the Veteran isolates himself from others.  At his April 2006 VA examination, the Veteran was currently employed.  In VA treatment records dated from April 2007 to November 2007, the Veteran reported that he was currently employed.  VA outpatient treatment records from June 2008 to August 2008 document that the Veteran was experiencing "work-related stress" and was going through a divorce.  The Veteran's employer submitted a statement indicating that the Veteran has trouble dealing with stressful situations and often loses his patience.  In a May 2008 medical opinion, Dr. T.K.F., a VA psychologist, determined that the Veteran has "considerable difficulty" in relationships and employment.  Dr. T.K.F. indicated that the Veteran's symptoms "significantly impair his daily life."  Dr. T.K.F. stated that the Veteran was divorced and struggled to maintain his job because of his "reactive anger on the job."  At his June 2009 Board hearing, the Veteran testified that he has been divorced.  The Veteran's girlfriend submitted a statement in which she described sexual problems in the relationship when the Veteran was sad or upset.  She reported that the Veteran loses his patience easily and gets angry easily.

Thus, the evidence of record establishes that prior to February 3, 2010, the Veteran's anxiety disorder was manifested by occupational and social impairment with reduced reliability and productivity.  The Board finds the Veteran's symptoms of his anxiety disorder more closely approximated a 50 percent disability evaluation from December 15, 2005, to February 2, 2010.  38 C.F.R. § 4.130, DC 9413.

However, during the period of December 15, 2005, to February 2, 2010, a higher rating of 70 percent is not warranted as that disability rating requires evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Id.

Specifically, the evidence of record during this period establishes that the Veteran was able to maintain employment even though he did have difficulty with employment.  He was not unable to establish and maintain effective relationships, as he had a girlfriend during this period in spite of his history of divorce.  No impairment of his judgment, thought processes, and insight were noted by the VA physicians.  He denied any suicidal ideations, homicidal ideations, delusions, or hallucinations.  He did not have any spatial disorientation.  His speech was normal.  He was well-dressed and well-groomed.  This evidence is also supported by the GAF score of 65 during this period, which indicated mild to moderate symptoms.  Furthermore, the April 2006 VA examiner, following a physical examination of the Veteran, determined that there was "no evidence that his [the Veteran's] depression [was] clinically significant at this time."  VA outpatient treatment records dated from June 2008 to August 2008 documented that the Veteran did not have any overt signs of mania or psychosis.  While the Veteran testified that he had daily panic attacks since 2005 and engaged in some obsessional rituals of checking his doors a lot, which are both criteria for a 70 percent rating under Diagnostic Code 9413, given the rest of the findings of record, the anxiety disorder does not demonstrate occupational and social impairment with deficiencies in most areas, so as to warrant a 70 percent rating from December 15, 2005, to February 2, 2010.  38 C.F.R. § 4.130, Diagnostic Code 9413.  The Veteran's occupational and social impairment during this period is most appropriately rated at 50 percent disabling.  Id.

However, applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher initial disability rating of 70 percent since February 3, 2010.  Since that time, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that his anxiety disorder causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9413.  The following discussion demonstrates the symptoms shown by the Veteran that more closely approximate a 70 percent rating.  

Specifically, the February 3, 2010, VA examiner, following a physical examination of the Veteran, determined that the Veteran's anxiety disorder causes deficiences in most areas, such as work, school, family relations, judgment, thinking, or mood.  As support for judgment deficiencies, the VA examiner pointed out that the Veteran has angry outbursts in social interactions (especially at home) when he knows that such behavior is not appropriate or in his best interests.  Regarding his thinking deficiencies, the examiner determined that the Veteran has difficulty with concentration at times and often feels overwhelmed by ordinary situations (i.e., poor frustration tolerance).  Regarding deficiences in family relations, the examiner stated that the Veteran has been divorced twice, "at least partly as a result of his PTSD symptoms."  The examiner noted that the Veteran had not enjoyed close relationships with his children because of his irritability and his inability to demonstrate affection.  With respect to deficiencies in his work, the examiner indicated that the Veteran had some increased difficulties at work because of his poor impulse control, irritability, and anxiety.  In addressing deficiencies in his mood, the examiner determined that the Veteran meets the criteria for major depressive disorder, with such symptoms as poor sleep and fatigue.  The examiner assigned the Veteran a GAF score of 52, which, again, demonstrates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner concluded by stating that the Veteran's symptoms were worsening over time.

Thus, based on this VA examination and the Veteran's lay statements, the Board finds the Veteran's symptoms of his anxiety disorder more closely approximate a 70 percent disability evaluation since February 3, 2010.  38 C.F.R. § 4.130, DC 9413.  

The Board notes that the Veteran's representative asserted at the June 2009 Board hearing that the Veteran's testimony regarding his symptomatology should be sufficient alone to establish a higher rating of 70 percent.  While the Board has considered the Veteran's lay testimony and finds the Veteran competent and credible to state the feelings he has experienced, in order to properly rate the Veteran for his anxiety disorder, medical evidence is necessary to assess the severity of the disability.  Moreover, the Board has discussed why the Veteran's testimony helped to support a rating of 50 percent for the anxiety disorder from December 15, 2005 to February 3, 2010, specifically based on his testimony asserting problems with anger, anxiety, impaired concentration, and memory problems.  Regarding the finding that a 70 percent disability rating is warranted for the anxiety disorder, however, the Board has primarily relied on the findings on the February 3, 2010 examination report.

The next higher 100 percent rating is not demonstrated by the evidence of record, since February 3, 2010.  At the February 3, 2010, VA examination, the Veteran was still able to maintain his employment.  His thought processes were unremarkable.  He understood the outcome of his behavior, and that he had a problem.  He was neatly groomed and appropriately dressed.  He was oriented to time, place, person and situation.  He denied any delusions, hallucinations, suicidal ideation, or homicidal ideation.  The VA examiner determined that the Veteran's anxiety disorder did not present symptoms of total occupational and social impairment.  This evidence is also supported by the Veteran's GAF score of 52, which is indicative of more moderate symptoms, and not supportive of a 100 percent rating.  Thus, the anxiety disorder does not demonstrate total occupational and social impairment, so as to warrant a 100 percent rating since February 3, 2010.  38 C.F.R. § 4.130, Diagnostic Code 9413.  The Veteran's occupational and social impairment since February 3, 2010, is most appropriately rated at 70 percent disabling.  Id.

The Board acknowledges the Veteran's complaints regarding his anxiety disorder symptoms, to include depression, loss of interest, and poor concentration.  The Board finds that the Veteran is competent and credible to make the above complaints as a layperson.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the Veteran is also seemingly credible in this regard.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  However, these symptoms, when taken separately or together, are not enough to satisfy the criteria for higher disability ratings under DC 9413.  The Veteran's lay statements alone are not enough to warrant higher disability ratings during each period on appeal.  Id.

For the reasons enumerated above, the Board finds that the Veteran's anxiety disorder more nearly approximated the criteria for the next higher rating of 50 percent prior to February 3, 2010, and more nearly approximates the criteria for the next higher rating of 70 percent since February 3, 2010.  38 C.F.R. § 4.130, Diagnostic Code 9413; see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's anxiety disorder (i.e., depression, anger, memory problems, panic attacks, anxiety) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 50 percent rating assigned under DC 9413 contemplates symptoms such as panic attacks, memory problems, and disturbances of motivation and mood, and the Board finds that these rating criteria reasonably describe the Veteran's disability from December 15, 2005 to February 3, 2010.  Moreover, the 70 percent rating assigned under DC 9413 contemplates symptoms such as near continuous panic attacks, difficulty in adapting to stressful circumstances, and impaired impulse control, which adequately describe the Veteran's disability from February 3, 2010.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record indicates that the Veteran is currently working, and there is no allegation that his service-connected anxiety disorder has resulted in his inability to maintain employment.  Therefore, consideration of a TDIU is not warranted. 


ORDER

Entitlement to an initial disability rating of 50 percent, but no higher, for the anxiety disorder is granted from December 15, 2005 to February 3, 2010, subject to the rules governing payment of monetary benefits. 

Entitlement to an initial disability rating of 70 percent, but no higher, for the anxiety disorder is granted from February 3, 2010, subject to the rules governing payment of monetary.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


